DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 9, 2022 has been considered.

	Drawings

The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (Figs. 1-3 and 5-8).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1 is objected to because of the following informalities:
Claim 1, “into” (line 7) should be – to house --.
Appropriate correction is required.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 2021/0247411 (Jones) in view of Hubler et al. (US 2007/0097173) and Murcia et al. (US 2003/0071870). Jones claims:
Regarding claim 1, a removable maintenance fluid holder (removable trough, claim 1, line 2; claim 2) for a digital dispense system (claim 1), comprising a housing (housing of trough, claim 1, line 2) having a fluid receptacle end (trough end) wherein the fluid receptacle end (trough end) further comprises a fluid receptable (trough) for holding fluid dispensed from a fluid droplet ejection head of a fluid droplet cartridge in the digital dispense system (claim 1, line 4), wherein the removable maintenance fluid holder is configured to be inserted and removed from the digital dispense system (claim 2).
While Jones does not claim a housing having a handle end and a fluid receptacle end distal from the handle end, wherein the removable maintenance fluid holder is configured to be inserted and removed from the digital dispense system on a periodic basis, the limitations would have been obvious in view of Hubler et al. since Hubler et al. discloses a housing (1331, Fig. 4) having a handle end (13313 end, Fig. 4) and a fluid receptacle end (ink sump 133 end, Fig. 4) distal from the handle end (13313 end, Fig. 4), wherein the removable maintenance fluid holder is configured to be inserted and removed from the digital dispense system on a periodic basis (paragraph 0042, lines 2-5).
While Jones does not claim the discrete fluid containing absorbent pads are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle, the limitations would have been obvious in view of Hubler et al. and Murcia et al..
Hubler et al. discloses a fluid receptacle further comprises an absorbent pad (13311) disposed therein (Fig. 4).
Murcia et al. discloses a fluid receptacle (spittoon reservoir 404, Fig. 5) is divided into two or more discrete fluid containing segments (404’s, Fig. 5) wherein the discrete fluid containing segments are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle (the 404s are enclosed by partitions, Fig. 5).
It would have been obvious in view of Hubler et al. and Murcia et al. to provide a fluid receptacle divided into two or more discrete fluid containing absorbent pads wherein the discrete fluid containing absorbent pads are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 2021/0247411 (Jones) in view of Murcia et al. (US 2003/0071870) and Hubler et al. (US 2007/0097173). Jones claims:
Regarding claim 11, a digital dispense system for ejection of fluids onto a substrate (claim 7), the digital dispense system comprising:
a housing unit (claim 7, line 3);
a fluid droplet ejection cartridge disposed in the housing unit, the fluid droplet ejection cartridge comprising one or more fluids and being disposed on a fluid cartridge translation mechanism for moving the fluid droplet ejection cartridge back and forth in an X-direction within the housing unit (claim 7, lines 4-9);
a substrate holder (support for substrate) for holding the substrate during fluid dispensing of the one or more fluids onto the substrate (claim 7, lines 1-2); and
a maintenance station disposed in the housing unit offset from the substrate holder for periodic maintenance of the fluid droplet ejection cartridge (claim 7, lines 10-14), wherein the housing unit further comprises an opening therein for insertion and removal of the removable maintenance fluid holder (implied by claim 7, lines 12-14),
the maintenance station further comprising a maintenance platform and a removable maintenance fluid holder (claim 7, lines 12-14) having a fluid receptacle (claim 7, line 12).
However, while Jones does not claim a substrate holder for holding the substrate below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate, the limitations would have been obvious in view of Murcia et al., since Murcia et al. discloses a substrate holder (paragraph 0071, lines 1-3) for holding the substrate (print media) below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate (paragraph 0003, lines 6-12).
While Jones does not claim a housing having a handle and a fluid receptacle comprising an absorbent pad disposed therein distal from the handle, the limitations would have been obvious in view of Hubler et al. since Hubler et al. discloses a housing (1331, Fig. 4) having a handle (13313, Fig. 4) and a fluid receptacle (ink sump 133, Fig. 4) comprising an absorbent pad (13311) disposed therein (Fig. 4) distal from the handle (13313, Fig. 4) for servicing a printhead.
	While Jones does not claim the maintenance platform is configured to hold the removable maintenance fluid holder at a distance from the fluid droplet ejection cartridge that avoids fluid misting during a maintenance procedure on the fluid droplet ejection cartridge, the limitations would have been obvious in view of Hubler et al.. Hubler et al. discloses a maintenance platform is configured to hold the removable maintenance fluid holder at a distance from the fluid droplet ejection cartridge that avoids fluid misting during a maintenance procedure on the fluid droplet ejection cartridge (when cleaning by spraying, the print head is pivoted at a distance that all the ink drops strike the absorbent 13111 directly, paragraph 0046, lines 1-6) for servicing the printhead.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14 of U.S. Patent No. 2021/0247411 (Jones) in view of Murcia et al. (US 2003/0071870) and Hubler et al. (US 2007/0097173). Jones claims:
Regarding claim 16, a method for maintaining a fluid droplet dispense cartridge in a digital fluid dispense system (claim 11), the method comprising:
providing a housing unit and a fluid droplet ejection cartridge disposed in the housing unit, the fluid droplet ejection cartridge comprising one or more fluids and being disposed on a fluid cartridge translation mechanism for moving the fluid droplet ejection cartridge back and forth in an X-direction within the housing unit (claim 11, lines 4-10);
and a maintenance station disposed in the housing unit offset from the substrate holder (maintenance reservoir is disposed in micro-well plate holder, claim 11, lines 13-15) for periodic maintenance of the fluid droplet ejection cartridge (claim 11, lines 19-20), the maintenance station comprising a maintenance platform (claim 11, lines 13-14) and a removable maintenance fluid holder (claim 14) having a fluid receptacle, wherein the fluid receptacle is disposed on the maintenance platform (claim 11, lines 13-15);
periodically moving the fluid droplet ejection cartridge to the maintenance station (claim 11, lines 19-20); and
ejecting fluid from the fluid droplet ejection cartridge onto the removable maintenance fluid holder for a predetermined period of time (claim 11, lines 21-22).
However, while Jones does not claim a substrate holder for holding the substrate below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate, the limitations would have been obvious in view of Murcia et al., since Murcia et al. discloses a substrate holder (paragraph 0071, lines 1-3) for holding the substrate (print media) below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate (paragraph 0003, lines 6-12).
While Jones does not claim a housing having a handle and a fluid receptacle comprising an absorbent pad disposed therein distal from the handle, the limitations would have been obvious in view of Hubler et al. since Hubler et al. discloses a housing (1331, Fig. 4) having a handle (13313, Fig. 4) and a fluid receptacle (ink sump 133, Fig. 4) comprising an absorbent pad (13311) disposed therein (Fig. 4) distal from the handle (13313, Fig. 4) for servicing a printhead.
	While Jones does not claim the maintenance platform is configured to hold the removable maintenance fluid holder at a distance from the fluid droplet ejection cartridge that avoids fluid misting during a maintenance procedure on the fluid droplet ejection cartridge, the limitations would have been obvious in view of Hubler et al.. Hubler et al. discloses a maintenance platform is configured to hold the removable maintenance fluid holder at a distance from the fluid droplet ejection cartridge that avoids fluid misting during a maintenance procedure on the fluid droplet ejection cartridge (when cleaning by spraying, the print head is pivoted at a distance that all the ink drops strike the absorbent 13111 directly, paragraph 0046, lines 1-6) for servicing the printhead.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubler et al. (US 2007/0097173) in view of Murcia et al. (US 2003/0071870).

Regarding claim 1, Hubler et al. discloses a removable maintenance fluid holder (holder 131, paragraph 0042; Fig. 4) for a digital dispense system (1), comprising a housing (1331, Fig. 4) having a handle end (13313 end, Fig. 4) and a fluid receptacle end (ink sump 133 end, Fig. 4) distal from the handle end (13313 end, Fig. 4), wherein the fluid receptacle end further comprises a fluid receptacle (ink sump 133, Fig. 4) for holding fluid (ink sump 133, paragraph 0042, lines 1-2; Fig. 4) dispensed from a fluid droplet ejection head (110; paragraph 0046, lines 2-4) of a fluid droplet cartridge (11) in the digital dispense system (13311 sits in ink sump 133, Fig. 4), wherein the removable maintenance fluid holder is configured to be inserted and removed from the digital dispense system on a periodic basis (paragraph 0042, lines 2-5), the fluid receptacle further comprises an absorbent pad (13311) disposed therein (Fig. 4).

However, Hubler et al. does not disclose the fluid receptacle is divided into two or more discrete fluid containing absorbent pads wherein the discrete fluid containing absorbent pads are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle.

Murcia et al. discloses a fluid receptacle (spittoon reservoir 404, Fig. 5) is divided into two or more discrete fluid containing segments (404’s, Fig. 5) wherein the discrete fluid containing segments are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle (the 404s are enclosed by partitions, Fig. 5). It would have been obvious in view of Hubler et al. and Murcia et al. to provide a fluid receptacle divided into two or more discrete fluid containing absorbent pads wherein the discrete fluid containing absorbent pads are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with a fluid receptacle, comprising an absorbent pad, divided into two or more discrete fluid containing absorbent pads as suggested by Murcia et al. for the purpose of servicing printheads.

Regarding claim 3, Hubler et al. discloses the absorbent pad is comprised of absorbent fibers (nonwoven 13311). Hubler et al. as modified by Murcia et al. as discussed above suggests each of the discrete fluid containing absorbent pads is comprised of absorbent fibers.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with each of the discrete fluid containing absorbent pads is comprised of absorbent fibers as suggested by Murcia et al. for the purpose of servicing printheads.

Regarding claim 4, Hubler et al. discloses the housing and absorbent pad are disposable (replaceable, paragraph 0042, lines 4-5). Hubler et al. as modified by Murcia et al. as discussed above suggests each of the discrete fluid containing absorbent pads are disposable.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with each of the discrete fluid containing absorbent pads are disposable as suggested by Murcia et al. for the purpose of servicing printheads.

Regarding claim 5, Hubler et al. discloses the housing is configured to be inserted and removed through a front opening in the digital dispense system (paragraph 0042, lines 2-5).

Regarding claim 6, Hubler et al. discloses the housing comprises an elongate housing (Fig. 4).

Regarding claim 7, while Hubler et al. does not disclose the housing is configured to be inserted and removed through a side opening in the digital dispense system, Hubler et al. discloses the housing is configured to be inserted and removed through a front opening in the digital dispense system (paragraph 0042, lines 2-5).

Thus, Hubler et al. discloses the claimed invention except for the housing is configured to be inserted and removed through a side opening in the digital dispense system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the housing to be inserted and removed through a side opening, instead of a front opening since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Regarding claim 8, while Hubler et al. does not disclose the housing comprises an L-shaped housing, Hubler et al. discloses the housing comprises an elongated housing (Fig. 4). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the housing to comprise an L-shaped housing, instead on an elongate housing since it has been held that changing a shape of a claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 11, Hubler et al. discloses a digital dispense system (1, Fig. 1) for ejection of fluids onto a substrate (letter, paragraph 0010, line 2), the digital dispense system comprising:
a housing unit (housing of 1);
a fluid droplet ejection cartridge (11) disposed in the housing unit (1, Fig. 2), the fluid droplet ejection cartridge (11) comprising one or more fluids (ink) and being disposed on a fluid cartridge translation mechanism (first displacement device, paragraph 0009, lines 10-12) for moving the fluid droplet ejection cartridge back and forth in an X-direction (pivot direction) within the housing unit (paragraph 0009, lines 10-12; the printhead is an integral part of the printing module, paragraph 0011, lines 9-10);
a substrate holder (letter transport, paragraph 0010, lines 1-5) for holding the substrate (paragraph 0033, line 13) during fluid dispensing of the one or more fluids onto the substrate (paragraph 0033, lines 10-14);
a maintenance station (13) disposed in the housing unit (Fig. 1) offset from the substrate holder for periodic maintenance of the fluid droplet ejection cartridge (paragraph 0009, lines 10-12), the maintenance station further comprising a maintenance platform (131, Fig. 3) and a removable maintenance fluid holder (1331) having a handle (13313) and a fluid receptacle (ink sump 133) comprising an absorbent pad (13311) disposed therein (Fig. 4) distal from the handle (Fig. 4) disposed on the maintenance platform (paragraph 0042, line 2-3), wherein the maintenance platform is configured to hold the removable maintenance fluid holder at a distance from the fluid droplet ejection cartridge that avoids fluid misting during a maintenance procedure on the fluid droplet ejection cartridge (when cleaning by spraying, the print head is pivoted at a distance that all the ink drops strike the absorbent 13111 directly, paragraph 0046, lines 1-6), and
wherein the housing unit further comprises an opening therein for insertion and removal of the removable maintenance fluid holder (paragraph 0042, lines 2-3).
Hubler et al. does not disclose the substrate holder for holding the substrate below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate.
	Murcia et al. discloses a substrate holder (paragraph 0071, lines 1-3) for holding the substrate (print media) below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate (paragraph 0003, lines 6-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with a substrate holder for holding the substrate below the fluid droplet ejection cartridge as disclosed by Murcia et al. for the purpose of printing.

Regarding claim 12, Hubler et al. discloses the removable maintenance fluid holder (13311) is disposable (replaceable, paragraph 0042, lines 4-5).

Regarding claim 13, Hubler et al. discloses the removable maintenance fluid holder is configured to be inserted and removed through a front opening in the housing unit (paragraph 0042, lines 2-5).

While Hubler et al. does not disclose the removable maintenance fluid holder is configured to be inserted and removed through a side opening in the housing unit, the limitation is recited in the alternate form. Thus, the limitation is an optional limitation.

Nevertheless, while Hubler et al. does not disclose the housing is configured to be inserted and removed through a side opening in the digital dispense system, Hubler et al. discloses the housing is configured to be inserted and removed through a front opening in the digital dispense system (paragraph 0042, lines 2-5).

Thus, Hubler et al. discloses the claimed invention except for the housing is configured to be inserted and removed through a side opening in the digital dispense system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the housing to be inserted and removed through a side opening, instead of a front opening since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Regarding claim 14, Hubler et al. discloses the removable maintenance fluid holder comprises an elongate housing (Fig. 4) having the handle (13313) and the fluid receptacle (ink sump 133) (Fig. 4).

Regarding claim 15, Hubler et al. discloses the removable maintenance fluid holder comprises a housing (1331, Fig. 4) having the handle (13313, Fig. 4) and the fluid receptacle (ink sump 133, Fig. 4), wherein the fluid receptacle comprises an absorbent pad (13311) disposed therein (Fig. 4).

While Hubler et al. does not disclose the housing comprises an L-shaped housing, Hubler et al. discloses the housing comprises an elongated housing (Fig. 4). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the housing to comprise an L-shaped housing, instead on an elongate housing since it has been held that changing a shape of a claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 16, Hubler et al. discloses a method (Fig. 2) for maintaining a fluid droplet cartridge (11) in a digital fluid dispense system (1), the method comprising:
providing a housing unit (housing unit of 1) and a fluid droplet ejection cartridge (11) disposed in the housing unit (housing unit of 1), the fluid droplet ejection cartridge (11) comprising one or more fluids (ink) and being disposed on a fluid cartridge translation mechanism (first displacement device, paragraph 0009, lines 10-12) for moving the fluid droplet ejection cartridge back and forth in an X-direction (pivot direction) within the housing unit (paragraph 0009, lines 10-12; the printhead is an integral part of the printing module, paragraph 0011, lines 9-10); a substrate holder (letter transport, paragraph 0010, lines 1-5) for holding the substrate (paragraph 0033, line 13) during fluid dispensing of the one or more fluids onto the substrate (paragraph 0033, lines 10-14);
and a maintenance station (13) disposed in the housing unit offset from the substrate holder for periodic maintenance of the fluid droplet ejection cartridge (paragraph 0009, lines 10-12), the maintenance station (13) comprising a maintenance platform (131) and a removable maintenance fluid holder (1331) having a handle (13313) and a fluid receptacle (ink sump 133) comprising an absorbent pad (13311) disposed therein (Fig. 4), distal from the handle (Fig. 4), wherein the fluid receptacle (133) is disposed on the maintenance platform (paragraph 0042, lines 2-3) at a distance from the fluid droplet ejection cartridge that avoids fluid misting during a maintenance procedure on the fluid droplet ejection cartridge (when cleaning by spraying, the print head is pivoted at a distance that all the ink drops strike the absorbent 13111 directly, paragraph 0046, lines 1-6);
periodically moving the fluid droplet ejection cartridge to the maintenance station (paragraph 0009, lines 10-12); and
ejecting fluid from the fluid droplet ejection cartridge onto the removable maintenance fluid holder for a predetermined period of time (paragraph 0046, lines 3-4).

Hubler et does not disclose the substrate holder for holding the substrate below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate.

Murcia et al. discloses a substrate holder (paragraph 0071, lines 1-3) for holding the substrate (print media) below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate (paragraph 0003, lines 6-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with a substrate holder for holding the substrate below the fluid droplet ejection cartridge as disclosed by Murcia et al. for the purpose of printing.

Regarding claim 18, Hubler et al. discloses the predetermined period of time is a period of time sufficient to clean nozzles on the fluid droplet ejection cartridge (in cleaning region IV, paragraph 0046, lines 1-4).

Regarding claim 19, while Hubler et al. does not expressly disclose the predetermined period of time is a period of time sufficient to empty fluid from the fluid droplet ejection cartridge, Hubler et al. discloses spraying clear ink to clean the printhead (paragraph 0046, lines 1-4). It would have been obvious to spray clear ink to clean the printhead
until the clear ink is empty during a predetermined period of time in order to refill the print cartridge with printing ink.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with a period of time sufficient to empty fluid from the fluid droplet ejection cartridge in order to refill the print cartridge with printing ink.

Regarding claim 20, Hubler et al. discloses the fluid receptacle further comprises an absorbent pad (13311) disposed therein (Fig. 4).

However, Hubler et al. does not disclose the fluid receptacle is divided into two or more discrete fluid containing absorbent pads wherein the discrete fluid containing absorbent pads are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle.

Murcia et al. discloses a fluid receptacle (spittoon reservoir 404, Fig. 5) is divided into two or more discrete fluid containing segments (404’s, Fig. 5) wherein the discrete fluid containing segments are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle (the 404s are enclosed by partitions, Fig. 5). It would have been obvious in view of Hubler et al. and Murcia et al. to provide a fluid receptacle divided into two or more discrete fluid containing absorbent pads wherein the discrete fluid containing absorbent pads are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with a fluid receptacle, comprising an absorbent pad, divided into two or more discrete fluid containing absorbent pads as suggested by Murcia et al. for the purpose of servicing printheads.

	Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for maintaining a fluid droplet cartridge in a digital fluid dispense system comprising (i) ejecting fluid until the first segment is full of waste fluid, (ii) indexing the fluid droplet ejection cartridge to a next segment of the two or more segments and ejecting fluid into the next segment until the next segment is full, repeating step (ii) until all segments are full (claim 17) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on August 9, 2022 have been fully considered but they are not persuasive.
With regard to the drawing objections, Applicants argue that “all of the pertinent rectangular boxes in the drawings are indicated with a numeral and explained in the specification. Accordingly, applicants request that the examiner provide a more definite explanation of what appears to be unlabeled in the drawings.”
Examiner’s position is that pursuant to 37 CFR 1.83(a), “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” Thus, the unlabeled rectangular box(es) shown in Figs. 1-3 and 5-8 should be provided with descriptive text labels. For example, box 12 in Fig. 1 should be descriptively labeled – ejection head cartridge --.
 With regard to the nonstatutory double patenting rejections, Applicants argue “the ‘411 publication, has a maintenance reservoir that is an elongate trough that is located on a micro-well plate holder rather than an absorbent pad located in a maintenance station separate from the micro-well plate holder. The elongate trough does not disclose or require an absorbent pad”
Examiner’s position is that the limitation is obvious of Hubler et al.. Hubler et al. discloses a fluid receptacle further comprises an absorbent pad (13311) disposed therein (Fig. 4).
Applicants further argue “[t]he structure of the trough in the micro-well plate holder is totally different from the ink sump of the ‘173 publication that is not associated with or attached to a micro-well plate holder, or the multiple separate cleaning units of the ‘870 publication.”
Examiner’s position is that regardless of whether the ink sump of ‘173 is or is not attached to a micro-well plate holder, the ink sump is not precluded from Jones from teaching a fluid receptacle (ink sump, Fig. 4) distal from the handle (13313, Fig. 4) for servicing a printhead. Furthermore, regardless of whether the multiple separate cleaning units of ‘870 is or is not attached to a micro-well plate holder, the multiple separate cleaning units is not precluded from Jones from teaching a fluid receptacle (spittoon reservoir 404, Fig. 5) is divided into two or more discrete fluid containing segments (404’s, Fig. 5) wherein the discrete fluid containing segments are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle (the 404s are enclosed by partitions, Fig. 5). For servicing printheads.
With regard to rejection under 35 USC 102, Applicants argue “there is nothing in the ‘173 publication with regard to “two or more discrete fluid containing absorbent pads separated from one another by a partition to prevent fluids from mixing together.”
Examiner’s position is that the limitations are unpatentable over Hubler et al. (‘173) in view of Murcia et al.. Hubler et al. discloses the fluid receptacle further comprises an absorbent pad (13311) disposed therein (Fig. 4). Murcia et al. discloses a fluid receptacle (spittoon reservoir 404, Fig. 5) is divided into two or more discrete fluid containing segments (404’s, Fig. 5) wherein the discrete fluid containing segments are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle (the 404s are enclosed by partitions, Fig. 5). It would have been obvious in view of Hubler et al. and Murcia et al. to provide a fluid receptacle divided into two or more discrete fluid containing absorbent pads wherein the discrete fluid containing absorbent pads are separated from one another by a partition configured to prevent fluids from mixing together in the fluid receptacle for servicing printheads.
With regard to rejection under 35 USC 103, Applicants argue with regard to claim 8, “the examiner provides an unsupported assumption that one skilled in the art would choose an L-shaped housing. There is nothing in the record to support this assumption by the examiner.”
Examiner’s position is that choosing an L-shaped housing is a matter of design choice. It has been held that changing a shape of a claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Applicants further argue, with regard to claims 11 and 16, “there is nothing in the ‘870 publication that suggests or discloses configuring the spittoon 404 of the cleaning unites 400 at a distance from the printheads that is effective to reduce misting of the ink.”
Examiner’s position is that Hubler et al. discloses the maintenance platform is configured to hold the removable maintenance fluid holder at a distance from the fluid droplet ejection cartridge that avoids fluid misting during a maintenance procedure on the fluid droplet ejection cartridge (when cleaning by spraying, the print head is pivoted at a distance that all the ink drops strike the absorbent 13111 directly, paragraph 0046, lines 1-6).
Applicants further argue, with regard to claim 19, “[t]here is nothing in either the ‘173 publication or the ‘870 publication that suggests of discloses emptying the contents of the printing modules or printheads onto the ink sump 133 or into the spittoons 404 of the cited references.”
	Examiner’s position is that while Hubler et al. does not expressly disclose the predetermined period of time is a period of time sufficient to empty fluid from the fluid droplet ejection cartridge, Hubler et al. discloses spraying clear ink to clean the printhead (paragraph 0046, lines 1-4). It would have been obvious to spray clear ink to clean the printhead until the clear ink is empty during a predetermined period of time in order to refill the print cartridge with printing ink.
Applicant’s remaining arguments and amendments have been considered but they are traversed in view of the discussions above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        October 17, 2022